DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-21), species B1, species B2, and species A3 in the reply filed on 04/20/22 is acknowledged.
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3, line 2: “three corners areas” should be changed to “three corner areas”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaminski (U.S. Pub. No. 2016/0317058) (previously cited).
Regarding claim 30, Kaminski discloses:
An electromyography (EMG) device (abstract), comprising: a main circuit board (base circuit board 50) having opposing first and second faces (At least figures 3A-3C, 6B-6C show wherein the base circuit board 50 has opposing first and second faces (52A and 52B)); a plurality of first connectors provided on the first face (openings 66B and 68B; see figure 3B); a plurality of second snap connectors, which are input connectors, provided on the second face (electrode receptacles 56A-B; paragraphs 0072-0073 disclose wherein the electrode attachments 56A-B are snap-in connections for providing electrode input); and an EMG circuit provided on the main circuit board (paragraphs 0069-0070 disclose wherein the circuit board 50 is an EMG circuit) and configured to: utilize the input connectors as inputs to obtain an EMG input signal (paragraph 0053 discloses wherein the electrodes are used to generate the EMG signal and paragraphs 0072-0076 disclose wherein the openings, receptacles, and inlets are used to receive signals from the electrodes); and process the EMG input signal to provide an EMG output signal that is based on, but different from, the EMG input signal (at least paragraphs 0003, 0021, 0032, 0051, 0054, and 0058 disclose wherein the received EMG signal is processed and adjusted so as to output an EMG signal that is different from the original signal); wherein the first connectors and second connectors are arranged in pairs, with each pair sharing a respective central longitudinal axis (see figure 3B wherein electrode receptacles 56A-B share a longitudinal axis with openings 66B and 68B); wherein for each of the input connectors, there is no conductive path directly between the first connector and the second connector (the disclosure does not detail wherein the openings, receptacles, and inlets are in a conductive path directly with the connectors 71B-&1B and/or 84).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 16-18, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski  in view of Dunseath et al. (U.S. Pub. No. 2009/0099473).
Regarding claim 1, Kaminski discloses:
An electromyography (EMG) device (abstract), comprising: a main circuit board (base circuit board 50) having opposing first and second faces (At least figures 3A-3C, 6B-6C show wherein the base circuit board 50 has opposing first and second faces (52A and 52B)); an EMG circuit provided on the main circuit board (paragraphs 0069-0070 disclose wherein the circuit board 50 is an EMG circuit); a plurality of first connectors (connectors 84 and openings 71A-71B) provided on the first face, wherein each first connector is an attachment connector of a first type and is configured to provide attachment to the first face (See figure 6B and paragraphs 0073-0076 and 0082 which disclose wherein the connectors are used for attachment to the first face 52A); a plurality of second connectors (electrode receptacles 56A-B, inlets 60A-B, and openings 66A-C, 68A-C, and/or 70A-C) provided on the second face, wherein each second connector is an attachment connector of a second type and is configured to provide attachment to the second face (See figure 3C and paragraphs 0072-0076 which disclose wherein the connectors are a different type of connector and are used for attachment purposes to the second face 52B); wherein the EMG circuit (EMG circuit 10) is configured to: utilize the second connectors as inputs to obtain an EMG input signal (paragraph 0053 discloses wherein the electrodes are used to generate the EMG signal and paragraphs 0072-0076 disclose wherein the openings, receptacles, and inlets are used to receive signals from the electrodes); and process the EMG input signal to provide an EMG output signal that is based on, but different from, the EMG input signal (at least paragraphs 0003, 0021, 0032, 0051, 0054, and 0058 disclose wherein the received EMG signal is processed and adjusted so as to output an EMG signal that is different from the original signal); wherein each of the first connectors and second connectors is connected to a different portion or section of the EMG circuit, and there is no conductive path directly between any of the first connectors and any of the second connectors (the disclosure does not detail wherein the openings, receptacles, and inlets are in a conductive path directly with the connectors 71B-&1B and/or 84).
Yet Kaminski does not explicitly disclose:
wherein each of the first connectors and second connectors is connected to a different respective node of the EMG circuit.
However, in the same field of EMG circuit systems, Dunseath discloses:
 wherein each of the first connectors and second connectors is connected to a different respective node of the EMG circuit (paragraphs 0057 and 0070 disclose wherein each connection or connector for the measurement signals is connected to its own respective reference node).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein each of the first connectors and second connectors is connected to a different respective node of the EMG circuit, as taught by Dunseath, in order to separate or group respective measurement signals so as to allow for more accurate signal determination (paragraph 0057).
Regarding claim 3, Kaminski in view of Dunseath discloses the EMG device of claim 1 and Kaminski further discloses:
wherein: the main circuit board comprises at least three corners areas (See figures 3B-3C, 6C).
While the embodiment of figures 3B-3C and 6C of Kaminski do not disclose:
 at least one of the first connectors and second connectors are disposed in respective openings in respective ones of the at least three corner areas.
Kaminski in a different embodiment discloses:
at least one of the first connectors and second connectors are disposed in respective openings in respective ones of the at least three corner areas (Figures 9A and 9B show wherein at least one of the first connectors and one of the second connectors are disposed in four of the corner areas of the board).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the embodiment of Kaminski to incorporate at least one of the first connectors and second connectors are disposed in respective openings in respective ones of the at least three corner areas, as disclosed by figure 9A-9B of Kaminski, as a simple substitution for the connector location of figure 3 and 6 of Kaminski, to achieve the predictable result of allowing multiple connections with the circuit board.   
Regarding claim 16, Kaminski in view of Dunseath discloses the EMG device of claim 1 and Kaminski further discloses:
wherein the EMG circuit is configured to provide a plurality of different EMG output signals that are each based on the EMG input signal (at least paragraphs 0003, 0005, 0018, 0021, 0023, and 0058 disclose wherein there at least first and second different EMG output signals from the received electrode EMG input signal).
Regarding claim 17, Kaminski in view of Dunseath discloses the EMG device of claim 16 and Kaminski further discloses:
wherein the plurality of different EMG output signals include: a first EMG output signal that is a filtered version of the EMG input signal and includes a voltage offset (paragraphs 0003, 0005, 0021, and 0023-0024 disclose wherein one of the EMG output signals is a filtered signal and includes the first voltage offset); a second EMG output signal that corresponds to the first EMG output signal after rectification and centering about a non-zero voltage and removal of the voltage offset (paragraphs 0053-0054 and 0056 discloses wherein the EMG signal is rectified and passed through an offset removal circuit, centered about a mon-zero voltage and passed through an offset removal circuit); and a third EMG output signal that is an envelope signal and corresponds to an envelope of the second EMG output signal (see paragraphs 0054 and 0058 wherein the system provides an envelope output signal of the EMG output signal).
Regarding claim 18, Kaminski in view of Dunseath discloses the EMG device of claim 1 and Kaminski further discloses:
wherein the EMG circuit comprises: a difference circuit that includes an operational amplifier configured to utilize two of the first connectors to obtain respective action potential voltages, and create the EMG input signal based on a difference between the two action potential voltages, wherein creation of the EMG input signal introduces a voltage offset, which is not already present in the action potential voltages, that centers the EMG output signal about a non-zero voltage (see abstract and paragraphs 0003, 0021, and 0051).
Regarding claim 26, Kaminski in view of Dunseath discloses the EMG device of claim 1 and Kaminski further discloses:
wherein the plurality of first connectors are circumferentially offset from the plurality of second connectors (Figures 3B-3C show wherein openings 71A-71B are offset about some circumference from at least receptacles 56A-B and openings 66A-C, 68A-C).
Regarding claim 27, Kaminski in view of Dunseath discloses the EMG device of claim 1 and Kaminski further discloses:
wherein each of the first plurality of connectors and second plurality of connectors has a respective central longitudinal axis, and wherein none of the central longitudinal axes are coaxial with any of the other central longitudinal axes (Figures 3B and 3C show wherein the first connectors can be defined as openings 71A and 71B and wherein second connectors can be defined as openings 66A and 68C such that none of the defined first and second connectors share a central longitudinal axis).
Claims 6, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski in view of Dunseath, as applied to claim 1, and further in view of Selby et al. (U.S. Pub. No. 2014/0371568).
Regarding claim 6, Kaminski in view of Dunseath discloses the EMG device of claim 1 and Kaminski further discloses:
wherein the first type of connectors and the second type of connectors are snap and/or male and female connectors (figure 6B-6C and paragraphs 0084-0086 disclose wherein the connectors 84 and 85 are mating male and female connectors for forming a mated connection and paragraphs 0072-0073 disclose wherein the electrode attachments 56A-B are snap-in connections).
Yet Kaminski does not specifically disclose:
wherein the mated male and female connectors are snap connectors.
However, in the same field of EMG circuit board devices, Selby discloses:
wherein the mated male and female connectors are snap connectors (paragraphs 0014-0024 disclose wherein the male and female members for connecting to a circuit board are snap members or connectors).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate wherein the mated male and female connectors of Kaminski are snap connectors, as taught by Selby, in order to allow for the securing of members to the circuit board for connection.
Regarding claim 9, Kaminski in view of Dunseath discloses the EMG device of claim 1 and Kaminski further discloses:
a sibling board (sibling circuit board 80), which has a plurality of mated connectors (connectors 84 and 85 engaged into connector openings 82 and 83 of sibling board 80) configured to engage the plurality of first connectors for mounting the sibling board to the main circuit board in a mounted configuration (see figures 6B-6C and paragraphs 0082-0086 which disclose wherein the sibling board 80 is mounted to the main circuit board 50 and wherein are connectors 84 and 85 are mating male and female connectors for forming a mated connection); wherein the main circuit board and the sibling board face each other and are substantially parallel to each other in the mounted configuration (see figures 6B-6C and paragraphs 0082-0085 which disclose wherein the sibling board 80 is mounted to the main circuit board 50 and wherein the boards are aligned in parallel).
Yet Kaminski does not specifically disclose:
wherein the mated male and female connectors are snap connectors.
However, in the same field of EMG circuit board devices, Selby discloses:
wherein the mated male and female connectors are snap connectors (paragraphs 0014-0024 disclose wherein the male and female members for connecting to a circuit board are snap members or connectors).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate wherein the mated male and female connectors of Kaminski are snap connectors, as taught by Selby, in order to allow for the securing of members to the circuit board for connection.
Regarding claim 10, Kaminski in view of Dunseath and Selby discloses the EMG device of claim 9 and Kaminski further discloses:
wherein: the sibling board is a sibling circuit board (figure 6B-6C and paragraphs 0008,84-0086 disclose wherein the connectors 84 and 85 that engage the openings 82 and 83 of the sibling board are mating male and female connectors for forming a mated or snapped in connection); a first engagement between one of the sibling circuit board snap connectors and one of the first and second connectors shares a ground signal between the sibling circuit board and the main circuit board (paragraph 0080 discloses wherein the sibling circuit board connects electrodes to the base circuit board and paragraphs 0084-0086 disclose wherein the connectors 84 and 85 that engage the openings 82 and 83 of the sibling board are mating male and female connectors for forming a mated or snapped in connections between the sibling and base or main circuit board and paragraphs 0027 and 0095 disclose wherein the third electrode of the sibling board is connected to a ground such that the connectors joining the main or base circuit board and the sibling circuit board share a ground); a second engagement between one of the sibling circuit board snap connectors and another of the first and second connectors shares a power supply voltage between the sibling circuit board and the main circuit board (paragraph 0014, 0030, and 0090 disclose wherein the sibling circuit board contains an energy or power source for providing power to the main circuit board); and a third engagement between one of the sibling circuit board snap connectors and another of the first and second connectors provides the EMG output signal from the main circuit board to the sibling circuit board (paragraphs 0031-0032 and 0099 discloses wherein components of the sibling circuit board are in connection with the EMG output signal so as to allow the output signal to be further communicated).
Regarding claim 12, Kaminski in view of Dunseath and Selby discloses the EMG device of claim 9 and Kaminski further discloses:
wherein a profile and area of the sibling board differs from that of the main circuit board (See figures 9A-B and paragraph 0097).
Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski in view of Dunseath and Selby, as applied to claim 6, and further in view of Rowlandson et al. (U.S. Pub. No. 2008/0312520) (previously cited).
 Regarding claim 7, Kaminski discloses the EMG device of claim 6 and Kaminski further discloses:
	wherein: the first connectors and second connectors are arranged in pairs, with each pair sharing a respective central longitudinal axis (Figures 3B-C and paragraphs 0079 and 0101 disclose wherein the openings 66A-66C, 68A-C, 70A-C, and 71A-B are located on both the first side 52A and the second side 52B such that they form a pair, in addition to 54A-54B forming respective pairs with 56A-B, and wherein each of component of the pair shares a respective central longitudinal axis with the other component of the pair).
	Yet Kaminski does not disclose:
 	each of the plurality of first connectors is one of a snap stud and a snap socket, and each of the plurality of second connectors is the other of the snap stud and the snap socket.
	However, in the same field of systems for collecting EMG signals (paragraph 0057) Rowlandson discloses:
	each first connector is one of a snap stud and a snap socket, and each second connector is the other of a snap stud and a snap socket (Figure 3A and paragraph 0031 disclose wherein the connector package component 46 as part of the electrode assembly contains a first male or snap stud connector and the other side or component of the pair located on the same central longitudinal axis is a female or snap socket connector).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kaminski to incorporate wherein plurality of connectors are such that each of the plurality of first connectors is one of a snap stud and a snap socket, and each of the plurality of second connectors is the other of the snap stud and the snap socket, as taught by Rowlandson, as a simple substitution for the non-complementary connector portions of Kaminski to achieve the predictable result of allowing for connections and attachments on either side of the component or device. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski in view of Dunseath and Selby, as applied to claim 9, and further in view of Winward et al. (U.S. Pub. No. 2015/0155912) (previously cited).
Regarding claim 14, Kaminski in view of Dunseath and Selby discloses the EMG device of claim 9 and Kaminski further discloses:
wherein: the sibling board is a sibling circuit board (see at least paragraphs 0010-0011); wherein a transfer of signal is provided between the main circuit board and the sibling circuit board through a pin connection between the two boards (see paragraphs 0017, 0029, and 0086 which disclose wherein the main circuit board and the sibling circuit board are electrically connected through pin connectors)
Yet Kaminski does not disclose:
the main circuit board comprises a pin receptacle that is disposed along an edge of the main circuit board and is separate from the plurality of first and second connectors; and the sibling circuit board comprises a pin that is received into the pin receptacle in the mounted configuration and provides for transfer of a signal between the main circuit board and sibling circuit board, the pin extending substantially parallel to the central longitudinal axes and being separate from the plurality of snap connectors of the sibling circuit board.
However, in the same field of physiological circuitry systems, Winward discloses:
the main circuit board comprises a pin receptacle that is disposed along an edge of the main circuit board and is separate from the plurality of first and second connectors (Figure 7B shows wherein the main circuit board 734 contains a plurality of receptacles labeled 1-4 at the top edge of the circuit board and that are separate from the remaining receptacles); and the sibling circuit board comprises a pin that is received into the pin receptacle in the mounted configuration and provides for transfer of a signal between the main circuit board and sibling circuit board, the pin extending substantially parallel to the central longitudinal axes and being separate from the plurality of snap connectors of the sibling circuit board (Figure 7B shows wherein pins of the header member 736 are used to connect the sibling circuit 734 and the main circuit 734 through the respective pin receptacles at the top edge of the circuits 734 and paragraphs 0072-0073 disclose wherein the header member allows for electrical coupling (transfer of signal) between the two circuit boards).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate additional connectors such that the main circuit board comprises a pin receptacle that is disposed along an edge of the main circuit board and is separate from the plurality of first and second connectors; and the sibling circuit board comprises a pin that is received into the pin receptacle in the mounted configuration and provides for transfer of a signal between the main circuit board and sibling circuit board, the pin extending substantially parallel to the central longitudinal axes and being separate from the plurality of snap connectors of the sibling circuit board, as taught by Winward, in order to electrically couple the two circuit boards and provide a desirable amount of space between them.
Regarding claim 15, Kaminski in view of Dunseath, Selby, and Winward discloses the EMG device of claim 14 and Kaminski further discloses:
wherein the signal that is transferred between the main circuit board and the sibling circuit board via the pin and the pin receptacle is the EMG output signal (paragraph 0018 discloses wherein the sibling and base or main circuit board are electrically connected such that the electrical connection includes EMG output signal and paragraphs 0017, 0029, and 0086 disclose wherein the pin connection between the two boards creates or allows for the electrical connection).
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski in view of Dunseath, as applied to claim 1, and further in view of Tran (U.S. Pub. No. 2019/0247650) (previously cited).
 Regarding claim 19, Kaminski in view of Dunseath discloses the EMG device of claim 18 yet Kaminski does not disclose:
wherein the EMG circuit comprises: a bandpass filter configured to receive the EMG input signal from the difference circuit and provide a filtered EMG signal as an output that excludes at least one of frequencies in the EMG input signal above a predefined upper threshold and frequencies in the EMG input signal below a predefined lower threshold
However, in the same field of EMG analysis devices, Tran discloses:
wherein the EMG circuit comprises: a bandpass filter configured to receive the EMG input signal from the difference circuit and provide a filtered EMG signal as an output that excludes at least one of frequencies in the EMG input signal above a predefined upper threshold and frequencies in the EMG input signal below a predefined lower threshold (paragraph 0062 discloses wherein the EMG signals are passed through a bandpass filter in which signals below 30 Hz and above 1000 Hz are excluded).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kaminski to incorporate wherein the EMG circuit comprises: a bandpass filter configured to receive the EMG input signal from the difference circuit and provide a filtered EMG signal as an output that excludes at least one of frequencies in the EMG input signal above a predefined upper threshold and frequencies in the EMG input signal below a predefined lower threshold, as taught by Tran, in order to allow for only relevant signals to be analyzed so as to improve the accuracy of analyzed output result.
Regarding claim 20, Kaminski in view of Dunseath and Tran discloses the EMG device of claim 19 and Kaminski further discloses:
wherein the EMG circuit comprises: a rectification circuit configured to rectify the EMG input signal about the non-zero voltage to create a rectified EMG signal (see paragraphs 0003 and 0051); and an offset removal circuit configured to receive the rectified EMG signal and provide an adjusted EMG signal, in which the voltage offset is removed (see abstract, paragraphs 0003, 0021, and 0051).
Regarding claim 21, Kaminski in view of Dunseath and Tran discloses the EMG device of claim 20 and Kaminski further discloses:
	wherein the EMG circuit comprises: an output circuit connected to the offset removal circuit and configured to produce the EMG output signal as an EMG envelope signal that is based on the adjusted EMG signal (see paragraphs 0054 and 0058)
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminski in view of Selby.
Regarding claim 28, Kaminski discloses:
An electromyography (EMG) device (abstract), comprising: a main circuit board (base circuit board 50) having opposing first and second faces (At least figures 3A-3C, 6B-6C show wherein the base circuit board 50 has opposing first and second faces (52A and 52B)); a plurality of first connectors provided on the first face (connectors 84 and openings 71A-71B; See figure 6B and paragraphs 0073-0076 and 0082 which disclose wherein the connectors are used for attachment to the first face 52A)); a plurality of second snap connectors, which are input connectors, provided on the second face (electrode receptacles 56A-B, inlets 60A-B, and openings 66A-C, 68A-C, and/or 70A-C, and paragraphs 0072-0073 disclose wherein the electrode attachments 56A-B are snap-in connections for providing electrode input); and an EMG circuit provided on the main circuit board (paragraphs 0069-0070 disclose wherein the circuit board 50 is an EMG circuit) and configured to: utilize the input connectors as inputs to obtain an EMG input signal (paragraph 0053 discloses wherein the electrodes are used to generate the EMG signal and paragraphs 0072-0076 disclose wherein the openings, receptacles, and inlets are used to receive signals from the electrodes); and process the EMG input signal to provide an EMG output signal that is based on, but different from, the EMG input signal (at least paragraphs 0003, 0021, 0032, 0051, 0054, and 0058 disclose wherein the received EMG signal is processed and adjusted so as to output an EMG signal that is different from the original signal); wherein for each of the input connectors, there is no conductive path directly between the input connector and any of the first snap connectors (the disclosure does not detail wherein the openings, receptacles, and inlets are in a conductive path directly with the connectors 71B-&1B and/or 84).
Yet Kaminski does not specifically disclose:
wherein the first connectors are snap connectors.
However, in the same field of EMG circuit board devices, Selby discloses:
wherein the first connectors are snap connectors (paragraphs 0014-0024 disclose wherein male and female members for connecting to a circuit board are snap members or connectors).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate wherein the first connectors of Kaminski are snap connectors, as taught by Selby, in order to allow for the securing of members to the circuit board for connection.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminski in view of Selby, as applied to claim 28, and further in view of Dunseath.
Regarding claim 29, Kaminski in view of Selby discloses the EMG device of claim 29, Kaminski further discloses:
Wherein the second connectors are snap connectors (electrode receptacles 56A-B, inlets 60A-B, and openings 66A-C, 68A-C, and/or 70A-C, and paragraphs 0072-0073 disclose wherein the electrode attachments 56A-B are snap-in connections for providing electrode input).
Yet Kaminski does not disclose:
Wherein the first connectors are snap connectors.
However, in the same field of EMG circuit board devices, Selby discloses:
wherein the first connectors are snap connectors (paragraphs 0014-0024 disclose wherein male and female members for connecting to a circuit board are snap members or connectors).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate wherein the first connectors of Kaminski are snap connectors, as taught by Selby, in order to allow for the securing of members to the circuit board for connection.
Yet the combination does not disclose:
wherein each of the first connectors and second connectors is connected to a different respective node of the EMG circuit.
However, in the same field of EMG circuit systems, Dunseath discloses:
 wherein each of the first connectors and second connectors is connected to a different respective node of the EMG circuit (paragraphs 0057 and 0070 disclose wherein each connection or connector for the measurement signals is connected to its own respective reference node).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein each of the first connectors and second connectors is connected to a different respective node of the EMG circuit, as taught by Dunseath, in order to separate or group respective measurement signals so as to allow for more accurate signal determination (paragraph 0057).
Response to Amendment
Applicant amended claims 1, 3, 6-7, 9-10, 14-15, and 18 in the response filed 04/20/2022.
Applicant canceled claims 2, 4-5, 8, and 22-25in the response filed 04/20/2022.
Applicant added claims 26-30 in the response filed 04/20/2022. 
Response to Arguments
The Applicant' s amendment and arguments, see pages 2-5, filed 04/20/2022, with respect to the rejections of claims 1, 3, 6-7, 9-10, 12, and 14-21  under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dunseath et al. (U.S. Pub. No. 2009/0099473) which discloses wherein each of the first connectors and second connectors is connected to a different respective node of the EMG circuit.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792